Citation Nr: 1013740	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-31 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a mid and low back 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION


The Veteran had active service from September 1972 to 
September 1974.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decisions of the 
Department of Veterans Affairs (VA) RO in Portland, Oregon.    

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's claim 
of entitlement to service connection.  So, regrettably, this 
claim is being remanded to the RO via the Appeals Management 
Center (AMC).  VA will notify him if further action is 
required on his part.


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  

The Board notes that the Veteran has not yet been afforded a 
VA examination that addresses the nature and etiology of the 
Veteran's claimed mid and low back disability.  The Veteran 
contends that he injured his mid and low back during his 
military service, and submitted a statement from a fellow 
service member which likewise asserts that the Veteran had a 
back injury during military service.  The Veteran also 
provided lay statements attesting to continuity of 
symptomatology in the years following his military service.  
Unfortunately, the Veteran's service treatment records do not 
show that the Veteran was treated for a back injury during 
service, although it is unclear whether all of his service 
treatment records are available.  Nonetheless, the Board also 
points out that the Veteran's private medical records 
indicate that he had complaints of back and neck pain 
following a January 2003 motor vehicle accident.  See 
38 C.F.R. § 3.303(b) (subsequent, isolated manifestations of 
a chronic disorder are not service connected where they are 
clearly attributable to intercurrent causes).  

Given the above, and as the evidentiary threshold to warrant 
a VA examination addressing the etiology of a disorder is 
rather low, the Board finds that additional clinical 
assessment and medical opinion is needed to adequately 
address the Veteran's claim of entitlement to service 
connection for a mid and low back disability.  See McLendon 
v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his mid and low back 
disability, including whether it is at 
least as likely as not (i.e., 50 percent 
or greater probability) that his mid and 
low back disability, if any, is related 
to his service in the military, to 
include his alleged in-service injury.  
To assist in making this important 
determination, have the designated 
examiner review the claims file for the 
Veteran's pertinent medical history, 
including a copy of this remand, the 
Veteran's available service medical 
records, and pertinent post-service 
medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report and set forth the reasoning for 
this conclusion.  

2.  Thereafter, the RO should consider 
all additional evidence received since 
the most recent supplemental statement of 
the case, and readjudicate the claim of 
entitlement to service connection for a 
mid and low back disability.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
period to respond.  Thereafter, the case 
should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


